Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00487-CR

                                 Elbert Lee SANDERS,
                                        Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 54th Judicial District Court, McLennan County, Texas
                              Trial Court No. 2012-327-C2
                        Honorable Matt Johnson, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 29, 2014.


                                            _____________________________
                                            Patricia O. Alvarez, Justice